                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                              )
COMMON CAUSE GEORGIA, as an                   )
organization,                                 )
                                              )
                                   Plaintiff, )
                                              )
                                              )
                                              )
                                              )
                                              )
v.                                            )   Case No. 18-cv-05102-AT
                                              )
ROBYN CRITTENDEN, in her official             )
capacity as Secretary of State of Georgia )
                                              )
                                              )
                                Defendant. )
                                              )


                   REVISED JOINT PROPOSED SCHEDULE

      Following the November 28, 2018 telephone conference with the Court [73],

the parties have conferred and jointly propose the following revised schedule for

the Court’s consideration:

      Plaintiff’s expert reports due –             March 21, 2019

      Defendant’s expert reports due –             April 18, 2019

      Plaintiffs’ rebuttal expert reports due –    May 6, 2019

      Fact and expert discovery deadline –         June 7, 2019

                                            1
      Dispositive motions due –                  July 9, 2019

      Response to dispositive motions due –      July 31, 2019

      Replies to dispositive motions due –       August 14, 2019

      Trial-ready date –                         February 10, 2020


This 7th day of December, 2018.

                  SUGARMAN LAW LLP
                  By: /s/ F. Skip Sugarman
                      F. Skip Sugarman
                              GA Bar No. 690773
                      154 Krog St., Suite 190
                      Atlanta, GA 30307
                      (404) 495-4811
                      skip@sugarman-law.com


                  PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                      Robert A. Atkins
                            (pro hac vice)
                            NY Bar No. 2210771
                      Farrah R. Berse
                            (pro hac vice)
                            NY Bar No. 4129706
                      Makiko Hiromi
                            (pro hac vice)
                            NY Bar No. 5376165
                      William E. Freeland
                            (pro hac vice)
                            NY Bar No. 5450648
                      Melina M. Meneguin Layerenza
                            (pro hac vice)
                            NY Bar No. 5559240
                      1285 Avenue of the Americas
                      New York, NY 10019-6064
                      (212) 373-3000
                                             2
     ratkins@paulweiss.com
     fberse@paulweiss.com
     mhiromi@paulweiss.com
     wfreeland@paulweiss.com
     mmeneguin@paulweiss.com

BRENNAN CENTER FOR JUSTICE AT NEW YORK
UNIVERSITY SCHOOL OF LAW
    Myrna Pérez
          (pro hac vice)
          NY Bar No. 4874095
    Lawrence D. Norden
          (pro hac vice application pending)
          NY Bar No. 2881464
    Wendy R. Weiser
          (pro hac vice)
          NY Bar No. 2919595
    Maximillian Feldman
          (pro hac vice)
          NY Bar No. 5237276
    120 Broadway, Suite 1750
    New York, NY 10271
    (646) 292-8310
    perezm@brennan.law.nyu.edu
    nordenl@brennan.law.nyu.edu
    weiserw@brennan.law.nyu.edu
    feldmanm@brennan.law.nyu.edu

     Attorneys for Plaintiff




STATE LAW DEPARTMENT
    Christopher M. Carr
          Attorney General
          GA Bar No. 112505
    Dennis R. Dunn
          Deputy Attorney General
                      3
            GA Bar No. 234098
      Russell D. Willard
            Senior Assistant Attorney General
            GA Bar No. 760280
      40 Capitol Square, S.W.
      Atlanta, Georgia 30334
      (404) 656-3357

ROBBINS ROSS ALLOY BELINFANTE LITTLEFIELD
LLC
    Josh Belinfante
           GA Bar No. 047399
    Ryan Teague
           GA Bar No. 701321
    Kimberly Anderson
           GA Bar No. 602807
    999 Peachtree Street, N.E., Suite 1120
    Atlanta, GA 30309
    (678) 701-9381
    jbelinfante@robbinsfirm.com
    rteague@robbinsfirm.com
    kanderson@robbinsfirm.com

STRICKLAND BROCKINGTON LEWIS LLP
     Brian P. Tyson
           Special Assistant Attorney General
           GA Bar No. 515411
     Midtown Proscenium Suite 2200
     1170 Peachtree Street N.E.
     Atlanta, GA 30309
     (678) 347-2200
     bpt@sbllaw.net

      Attorneys for Defendant




                      4
